FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 5, 2021

                                     No. 04-20-00347-CV

                         IN THE INTEREST OF E.A.C., A CHILD

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-06011
                           Honorable Aaron Haas, Judge Presiding


                                        ORDER
       Appellee’s motion to dismiss and/or affirm is CARRIED WITH THE APPEAL.
Appellee’s motion for an extension of time to file his brief is GRANTED. Appellee’s brief is due
on or before June 15, 2021.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court